          Case 1:20-cv-01148-TJK Document 13 Filed 06/08/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

MICHAEL H. HOLLAND, JOSEPH R.
RESCHINI, AND CARLO TARLEY, as
Trustees of the UNITED MINE WORKERS
OF AMERICA 1992 BENEFIT PLAN,
2121 K Street, N.W., Suite 350
Washington, D.C. 20037,

                          Plaintiffs,

v.                                                         Case No. 1:20-cv-1148-TJK

CONSOL ENERGY INC.
1000 Consol Energy Drive
Canonsburg, PA 15317,

and

CNX RESOURCES CORPORATION
1000 Consol Energy Drive, Suite 400
Canonsburg, PA 15317,

                          Defendants.



           Certificate Required by LCvR 26.1 of the Local Rules of the
            United States District Court for the District of Columbia

       I, the undersigned, counsel of record for Defendant CNX Resources Corporation, certify

that to the best of my knowledge and belief, CNX Resources Corporation is a publicly traded

company that has no parent companies, subsidiaries, affiliates, or other companies which own at

least 10% of its stock.

Dated: June 8, 2020                         Respectfully submitted,

                                            CNX RESOURCES CORPORATION

                                            By /s/ Christopher J. Dufek

                                            Christopher J. Dufek (D.C. Bar No. 1020954)
Case 1:20-cv-01148-TJK Document 13 Filed 06/08/20 Page 2 of 3



                           HUNTON ANDREWS KURTH LLP
                           2200 Pennsylvania Ave, NW Suite 900
                           Washington, DC 20037-1701
                           Telephone: (202) 955-1500
                           Facsimile: (202) 778-2201
                           cdufek@HuntonAK.com

                           Gregory B. Robertson (pro hac vice application to
                           be filed)
                           Michael R. Shebelskie (pro hac vice application to
                           be filed)
                           HUNTON ANDREWS KURTH LLP
                           Riverfront Plaza, East Tower
                           951 East Byrd Street
                           Richmond, Virginia 23219
                           Telephone: (804) 788-8200
                           Facsimile: (804) 788-8218
                           grobertson@HuntonAK.com
                           mshebelskie@HuntonAK.com

                           Counsel for Defendant
                           CNX Resources Corporation




                              2
          Case 1:20-cv-01148-TJK Document 13 Filed 06/08/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Christopher J. Dufek, certify that on June 8, 2020, I caused to be served a true and

correct copy of the Certificate Required by LCvR 26.1 of the Local Rules of the United States

District Court for the District of Columbia on the following parties by CM/ECF filing pursuant

to Federal Rule 5(B)(2)(e).

 Filiberto Agusti (D.C. Bar No. 270058)             Glenda S. Finch (D.C. Bar No. 418206)
 Joshua Taylor (D.C. Bar No. 486205)                General Counsel
 STEPTOE & JOHNSON LLP                              UMWA HEALTH & RETIREMENT
 1330 Connecticut Avenue, NW                        FUNDS
 Washington, DC 20036                               Office of the General Counsel
 (202) 429-6428                                     2121 K Street, N.W., Suite 350
 Fax (202) 429-3902                                 Washington, D.C. 20037
 fagusti@steptoe.com                                Telephone: (202) 521-2238
 jrtaylor@steptoe.com                               Email: gfinch@umwafunds.org

 John R. Mooney (DC Bar No. 375886)                 Attorneys for Plaintiffs Trustees of the UMWA
 Paul A. Green (D.C. Bar No. 383588)                1992 Benefit Plan
 Diana M. Bardes (D.C. Bar No. 1010075)
 MOONEY, GREEN, SAINDON, MURPHY
 & WELCH, P.C.
 1920 L Street, N.W. Suite 400
 Washington, D.C. 20036
 Telephone: (202) 783-0010
 jmooney@mooneygreen.com
 pgreen@mooneygreen.com
 dbardes@mooneygreen.com



                                                    /s/ Christopher J. Dufek
                                                    Christopher J. Dufek




                                                3
